Title: To Benjamin Franklin from Charles-Guillaume Le Normant d’Etioles, 20 June 1783
From: Le Normant d’Etioles, Charles-Guillaume
To: Franklin, Benjamin


          
            Monsieur Le Docteur,
            Neuïlly sur Seine ce 20e. Juin 1783.
          
          N’ayant pas été assés heureux pour rencontrer votre excèllence, Je crois devoir vous rendre compte de mes
            dernieres démarches auprès de M. le Comte de vergennes. J’ai
            eû l’honneur de le voir Dimanche dernier, et il m’a parû toujours dans les dispôsitions
            les plus favorables en faveur de Mrs. d’Eberstein dont les malheurs et les miens, non mérités, ont
            affecté Sensiblement Son ame paternelle. Je n’ay pas vû avec moins de Sensibilité que
            MM. de Rayneval et hénin Sont affectés des mêmes Sentimens et qu’ils S’empressent de
            concourir au même bût, c’est à dire, à celuy de ne pas les envoyer en amérique les mains
            vuides.
          Je Suis assés instruit des Circonstances et M. le Cher. de Chatelux ne m’a point caché
            que dans ce moment cy il y a peû d’espérance de fortune dans la partie du commerce, tous
            les magazins du Pays etant combles de marchandises arrivées de toutes parts depuis la
            Signature de la Paix. Il ne reste donc de ressource dans ce moment que celle des
            Concèssions plus ou moins nombreuses et plus ou moins avantageusement placées que par
            votre crédit et celui de M. de vergennes vous voudrés bien demander pour eux au Congrés.
            Mais que leur Servira pour le moment cet avantage 1°. si elles ne Sont compôsées d’un
            assés grand nombre d’acres pour que nos Jeunes gens qui n’ont aucune ressource du Côté
            de la fortune puissent en Sacrifier une partie pour faire cultiver l’autre et 2e. si on
            ne les obtient gratuitement. En vain objecteroit-on qu’ils Sont fils d’un bon Pere. M.
            de vergennes n’ignore pas que ma fortune quoique brillante en apparence, mais toute
            viagère, á Souffert depuis quelque tems de tels échecs que je ne puis y porter de
            nouveaux Coups Sans injustice envers mes autres Enfans. Quoique le Ministre Sache et
            approuve toutes mes raisons, il est trop discret et trop réservé pour demander que les concèssions qui Seront accordées Soyent gratuites. Mais
            Je crois pouvoir vous assurer que Mr. de vergennes verroit ce Sacrifice de la part du
            Congrés comme une marque de Reconnoissance des Services essentiels qu’il luy á rendûs
            ainsi qu’a votre Patrie. Votre excèllence conviendra que c’est un petit Sacrifice en
            comparaison de ceux que ce Ministre á obtenûs du Roy en faveur des americains. Je crois
            cependant qu’il Seroit indiscret de lui en parler parcequ’il est de Sa façon de penser
            de ne vouloir en aucune circonstance être éxigeant. Mais Je crois que Si vous consultés
            á Cet Egard M.M. de Rayneval et hénin, ils ne vous dissimuleront pas tout l’interêt que
            prend M. de vergennes á Cette affaire. Daignés donc Servir de Second Pere á Mrs.
            d’Eberstein. Ils Sont au moment d’arriver icy pour se rendre en Amérique et Je compte
            incèssament être en état de vous faire voir en vous les présentant qu’ils ne Sont point
            indignes de vos bontés.
          J’ay l’honneur d’être avec Respect de votre excellence, Monsieur Le Docteur, Le très
            humble et très obeissant Serviteur
          
            Lenormant Detioles
          
        